 

[image_005.jpg] 

 



ARCH THERAPEUTICS, INC.

Executive EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of July
7, 2014 (the “Effective Date”), by and between Arch Therapeutics, Inc., a Nevada
corporation (the “Company”), and Richard E. Davis (“Executive”), with respect to
the following facts:

 

A. Prior to the Start Date (as defined below), Executive has performed certain
consulting services for the Company in the capacity of an independent
contractor; and

 

B. The Company and Executive mutually desire that, effective as of the Start
Date, Executive’s independent contractor relationship with the Company shall
terminate and Executive shall commence service for the Company as an employee
pursuant to the terms of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein, the parties hereby agree as follows:

 

1.Duties.

 

(a) Position. Executive shall serve as the Company’s Chief Financial Officer and
Treasurer and shall perform such duties and have such responsibilities of an
executive nature as customarily performed by a person holding such office, it
being recognized that the Executive’s duties and responsibilities, consistent
with his titles hereunder, may be changed from time to time by the Chief
Executive and/or the Company’s Board of Directors (or any committee thereof).
Examples of such duties and responsibilities include, without limitation,
overseeing activities of members of the Company’s finance team and external
finance partners; assisting the Chief Executive Officer and others with respect
to financial transactions; assisting the Chief Executive Officer in managing
activities related to investor relations, stock transfer agents, corporate and
investor communications, administration, and human resources; and other
activities as they arise. Executive shall perform faithfully, cooperatively and
diligently all of his job duties and responsibilities and agrees to and shall
devote his full business time, attention and effort to the business of the
Company, its subsidiaries as directed, and other assignments as directed by the
Chief Executive Officer. Executive will report to the Chief Executive Officer.
It is anticipated that, and Executive acknowledges and agrees that, Executive’s
duties and responsibilities may require significant travel, the amount and
nature of which shall vary from time to time.

 

(b) Best Efforts. Executive will expend his best efforts on behalf of the
Company in connection with his employment and will abide by all of the Company’s
applicable employment policies and decisions made by Board of Directors (or any
committee thereof), as well as all applicable federal, state and local laws,
regulations or ordinances.

 

(c) Start Date. Executive agrees that he will commence his employment
relationship with the Company as of July 7, 2014 (the “Start Date”).

 

(d) Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that interferes with
or is inconsistent with Executive’s performance of this Agreement or interferes
with Executive’s duties and responsibilities hereunder or creates a conflict of
interest with the Company.

 

 



1

 

 

 [image_005.jpg]

 

(e) No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s duties under this Agreement shall not violate any obligations
Executive has to any other employer, person or entity, including any obligations
with respect to proprietary or confidential information of any other person or
entity.

 

2.Compensation.

 

(a) Annual Base Salary. As compensation for Executive’s performance of his
duties hereunder, the Company shall pay to Executive an initial base annual
salary of two-hundred thousand dollars ($200,000.00), starting as of the Start
Date, (the “Annual Base Salary”), payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions.

 

(b) Annual Bonus. Executive shall be eligible at the sole discretion of the
Board of Directors (or any committee thereof) to receive an annual cash bonus in
an amount up to 25% of his then-current Annual Base Salary (the “Annual Bonus”),
prorated by the sum of the Executive’s duration of employment and time as both a
contractor and a consultant. The actual amount of the Annual Bonus will be
determined by the Board of Directors (or any committee thereof) based on
Executive’s achieving Company and personal goals established and mutually agreed
in good faith between the Executive and the Company. If awarded, the Annual
Bonus will be paid on or before March 15 of the year following the year in which
the Annual Bonus was earned. Executive’s eligibility to receive the Annual Bonus
will commence in the calendar year of execution of this Agreement.

 

(c) Annual Review of Base Salary. Executive’s Annual Base Salary will be
reviewed by the Board of Directors (or any committee thereof), with such input
as it may request from the Company’s Chief Executive Officer, from time to time
but at least on an annual basis, in accordance with the established procedures
of the Company for adjusting salaries for similarly situated employees.

 

(d) Equity Grants. Subject to approval by the Board of Directors, Executive
shall be eligible to receive a non-qualified stock option (the “Initial Option”)
for 500,000 shares of the Company’s common stock (the “Shares”), to be granted
on or as soon as practicable after the Start Date and to be granted under and in
accordance with the terms, definitions and provisions of the Arch Therapeutics,
Inc. 2013 Stock Incentive Plan (the “Plan”) and the applicable stock option
agreement executed and delivered by Executive and the Company; provided,
however, that in the event of any conflict between the terms of the Plan or such
stock option agreement and this Agreement, the terms of this Agreement shall
prevail and govern. The Initial Option will vest over a period of three (3)
years, with a vesting schedule as follows: 25% of the Shares subject to the
Initial Option shall vest on the Vesting Commencement Date, and 1/24th of the
remaining unvested Shares subject to the Initial Option shall vest commencing on
the one-year anniversary of the Vesting Commencement Date and on each of the
next twenty-three (23) monthly anniversaries thereafter, subject to Executive’s
continued service for the Company through each vesting date. The “Vesting
Commencement Date” of the Initial Option shall be the Start Date. The exercise
price of the Initial Option shall be equal to the “Fair Market Value” of the
Company’s common stock (as such term is defined in the Plan) on the date of
grant of the Initial Option. In the event (i) of a Change of Control (as such
term is defined in the Plan) or (ii) Executive’s employment is terminated by the
Company other than For Cause (as defined in Section 4 below), then, in any such
case, 100% of the number of unvested Shares then subject to the Initial Option
and then subject to any other then-outstanding stock option or other equity
award that may have been granted to Executive under or outside of the Plan shall
accelerate and become vested as of the date of such event.

 





 



2

 

 

[image_005.jpg] 

 

3.Benefits.

 

(a) Health and Welfare Benefit Plans. Executive shall be eligible to participate
in health, dental and vision and other benefits on the same or substantially
similar terms as those provided to the other executive officers of the Company.

 

(b) Customary Benefits. Executive shall be eligible to participate in the
benefits made generally available by the Company to similarly-situated
executives, in accordance with the benefit plans established by the Company, and
as may be amended from time to time in the Company’s sole discretion. Executive
shall be eligible to participate in any equity compensation or incentive plans
that the Company has adopted or may adopt in its sole discretion that are
applicable to similarly-situated executives, subject in all cases to approval by
the Board of Directors (or any committee thereof) of any grant thereunder.

 

(c) Business Expenses. The Company shall reimburse Executive for reasonable
business expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines. Executive will
use his best efforts to manage expenses for cost containment while traveling and
will confer with the Chief Executive Officer or seek other input from the
Company as required regarding travel and other business expenditures.

 

(d) Vacation. Executive shall be entitled to paid vacation, personal and sick
days each calendar year, in accordance with the Company’s plans, policies and
programs then in effect. Initially Executive will be granted four (4) weeks of
paid vacation per annum and ten (10) additional days of paid time-off per annum,
subject to constraints that arise because of Executive’s role or the Company’s
then-current circumstances. Unused paid vacation or additional days of paid
time-off may be carried into the subsequent year to the extent permitted by
applicable law and established practices of the Company.

 

4.At-Will Employment; Termination of Employment.

 

(a) At-Will Employment; Termination by Company. Executive’s employment with the
Company shall be “at-will” at all times. The Company may terminate Executive’s
employment with the Company at any time with two weeks’ advance written notice
(except as set forth in Section 4(c) when the Company may terminate Executive
without any advanced notice), for any reason or no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease, except as otherwise
provided herein.





 



3

 

 

[image_005.jpg] 

 

(b) Severance Upon Termination By Company Other Than For Cause, By Death or By
Disability. Except in situations where the employment of Executive is terminated
For Cause, by death, or by Disability (as those terms are defined below), in the
event that the Company terminates Executive’s employment at any time after the
thirty (30) calendar day anniversary of the Start Date and subject to Section
4(i) and Employee’s continued compliance with Sections 4(h), 5 and 6, Executive
shall be eligible to receive an amount equal to six months of Executive’s
then-current Annual Base Salary, payable in the form of salary continuation in
accordance with the Company’s regular payroll practices (“Severance”). In
addition, if Executive elects to continue his group health coverage under the
Consolidated Omnibus Budget Reconciliation Act (COBRA), the Company will pay
Executive’s COBRA premiums for coverage until the earlier of (i) the end of the
twelve (12) month period following the date of such termination; or (ii) the
date Executive becomes covered under another employer’s health plan; provided,
however, that, in the event that the Company determines, in its sole discretion,
that such payments are no longer exempt from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) or may be subject to
tax or penalty pursuant to Section 4980D of the Code, then the Company shall pay
Executive an amount equal to each remaining COBRA premium as taxable
compensation in monthly installments. Executive shall not be entitled to any
Severance if Executive’s employment is terminated For Cause, by death or by
Disability or if Executive’s employment is terminated by Executive (except as
provided in Section 4(g) below).

 

(c) Termination By Company For Cause. For purposes of this Agreement, “For
Cause” shall mean: (i) Executive commits a crime involving dishonesty, breach of
trust, or physical harm to any person; (ii) Executive willfully engages in
conduct that is in bad faith and materially injurious to the Company, including
without limitation misappropriation of trade secrets, fraud or embezzlement;
(iii) Executive commits a material breach of this Agreement, which breach is not
cured within twenty calendar days after written notice to Executive from the
Company; (iv) Executive willfully refuses to implement or follow a lawful policy
or directive of the Company, which breach is not cured within twenty calendar
days after written notice to Executive from the Company; or (v) Executive
engages in misfeasance or malfeasance demonstrated by a pattern of failure to
perform job duties diligently and professionally. The Company may terminate
Executive’s employment For Cause at any time, without any advance notice. The
Company shall pay Executive all compensation to which Executive is entitled up
through the date of termination, subject to any other rights or remedies of the
Company under law, and thereafter all obligations of the Company under this
Agreement shall cease.

 

(d) Termination By Death. Executive’s employment shall terminate automatically
upon Executive’s death. The Company shall pay to Executive’s beneficiaries or
estate, as appropriate, any compensation to which Executive is entitled up
through the date of termination. Thereafter all obligations of the Company under
this Agreement shall cease. Nothing in this Section 4(d) shall affect any
entitlement of Executive’s heirs or devisees to the benefits of any life
insurance plan or other applicable benefits.

 

(e) Termination By Disability. If Executive becomes eligible for the Company’s
long-term disability benefits, if any, or if Executive is unable to carry out
the responsibilities and functions of the position held by Executive by reason
of any physical or mental impairment for more than ninety (90) consecutive days
or more than one hundred and twenty (120) days in any twelve (12)-month period
(“Disabilty”), then, to the extent permitted by law, the Company may terminate
Executive’s employment. The Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination, and thereafter
all obligations of the Company under this Agreement shall cease. Nothing in this
Section 4(e) shall affect Executive’s rights under any disability plan in which
Executive is a participant.

 

 





 



4

 

 

 [image_005.jpg]

 

(f) Termination By Executive Other Than for Good Reason. Executive may terminate
employment with the Company at any time, for any reason or no reason at all,
with four (4) weeks’ advance written notice of any termination by Executive
other than for Good Reason (as defined below). During such notice period
Executive shall continue to diligently perform all of Executive’s duties
hereunder. The Company shall have the option, in its sole discretion, to make
Executive’s termination effective at any time prior to the end of such notice
period but not less than two (2) weeks after the date such notice is provided,
in which case Executive would receive compensation only up through the effective
date of termination of his employment. Thereafter all obligations of the Company
shall cease.

 

(g) Severance Upon Termination By Executive for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (i) if during the first 365 days of
employment, a reduction in Executive’s then-current Annual Base Salary
comparable to reductions generally applicable to similarly-situated executives
of the Company if such reduction is greater than 15%; (ii) the relocation of
Executive to a facility or location that is more than fifty (50) miles from his
primary place of employment and such relocation results in an increase in
Executive’s one-way driving distance by more than fifty (50) miles; provided
that this clause (ii) shall not constitute “Good Reason” if Executive is
permitted to perform his duties and responsibilities hereunder remotely from or
near his home for approximately two weeks or more per month; (iii) a material
and adverse change in Executive’s authority, duties, or responsibilities with
the Company or a material and adverse change in Executive’s reporting
relationship; in each case other than any isolated, insubstantial and
inadvertent failure by the Company that is not in bad faith and is cured within
thirty (30) business days after Executive gives the Company notice of such
event, which must be given within ninety (90) days after the event giving rise
to the claim of Good Reason occurs. Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder; provided, however, that no such event
described above shall constitute Good Reason unless: (A) Executive gives notice
of termination to the Company specifying the condition or event relied upon for
such termination within ninety (90) days of the initial existence of such event;
and (B) the Company fails to cure the condition or event constituting Good
Reason within thirty (30) days following receipt of Executive’s notice of
termination (the “Cure Period”). If the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, Executive’s
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within ninety (90) days following such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason. Upon Executive’s termination of his employment for Good Reason
and subject to Section 4(i) and Employee’s continued compliance with Sections
4(h), 5 and 6, Employee will be eligible to receive Severance on the same terms
and conditions set forth in Section 4(b) above.

 

(h) Termination Obligations

 

(i) Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 





 



5

 

 

[image_005.jpg] 

 

(ii) Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

 

(i) Release. The receipt of any payment pursuant to this Section 4 shall be
subject to Executive timely signing and not revoking a standard release of all
claims in a form reasonably satisfactory to the Company and attached hereto as
Annex B (the “Severance Release”). To be timely, the Severance Release must
become effective and irrevocable no later than sixty (60) days following the
Severance Date (the “Severance Release Deadline”). If the Severance Release does
not become effective and irrevocable by the Severance Release Deadline,
Executive hereby forfeits any rights to the Severance benefits described in this
Section 4. In no event will any Severance benefits be paid under this Section 4
until the Severance Release becomes effective and irrevocable. Subject to Annex
A attached hereto, Severance benefits shall commence once the Severance Release
becomes effective and irrevocable.

 

(j) Exclusive Remedy. Executive agrees that the payments and benefits
contemplated by this Section 4 (and any applicable acceleration of vesting of an
equity-based award in accordance with the terms of such award in connection with
the termination of Executive’s employment) shall constitute the exclusive and
sole remedy for any termination of his employment, and Executive covenants not
to assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment.

 

5.Inventions and Proprietary Information; Prohibition on Third Party Information

 

(a) Proprietary Information Agreement. Executive shall sign and be bound by the
terms of the Company’s Employee Proprietary Information, Inventions Assignment
and Non-Competition Agreement (the “Proprietary Information Agreement”) in the
form attached hereto as Annex C.

 

(b) Non-Disclosure of Third Party Information. Executive represents, warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including without limitation any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

6.General Provisions.

 

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, personal representatives and
successors, including any successor of the Company by reason of any dissolution,
merger, consolidation, sale of assets or other reorganization of the Company.

 





 



6

 

 

[image_005.jpg] 

 

(b) Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege; and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (i) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (ii) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

(c) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
parties agree that any unenforceable provision shall be reformed and construed
to the maximum extent permitted by law or if such provision or term is not
reformable then it shall be deemed not to be a part of this Agreement. The
parties agree that if any court of competent jurisdiction determines that any
part or provision of this Agreement is void or unenforceable, such court may
substitute therefore lawful and enforceable provisions that so far as possible
result in the same effect and the parties agree to be bound by such
determination.

 

(d) Headings. The headings set forth in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.

 

(e) Governing Law; Venue; Dispute Resolution. Except as expressly provided
otherwise in this Agreement, the validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts. Except for actions for
injunctive or other equitable relief, which may be brought in any court of
competent jurisdiction, any legal suit, action or proceeding arising out of or
relating to this Agreement shall be commenced in a federal court in the
Commonwealth of Massachusetts or in state court in the Commonwealth of
Massachusetts, and each party hereto irrevocably submits to the exclusive
jurisdiction and venue of any such court in any such suit, action or proceeding.
EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THEREBY OR THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
The parties agree that in any court action at law or equity that is brought by
one of the parties to this Agreement to enforce or interpret the provisions of
this Agreement, the prevailing party will be entitled to reasonable and
documented attorneys’ fees, in addition to any other relief to which that party
may be entitled. If a claim, dispute or any other matter, other than a breach
under the Proprietary Information Agreement, involving a difference between the
parties arises in connection with this Agreement or in relation to the parties’
performance or failure to perform their obligations hereunder (a “Disputed
Matter”), the parties agree that they shall, prior to taking any legal action to
enforce the parties’ rights, meet to discuss the circumstances giving rise to
the Disputed Matter and shall attempt in good faith to resolve the Disputed
Matter without resorting to formal adjudication and enforcement mechanisms. A
party desiring such a meeting shall give the other written notice of its request
for a meeting, which notice shall include a description of the Disputed Matter
and shall propose a place, date and time for the meeting. The party receiving
that notice shall respond to it in writing, within seven (7) days of its receipt
of such notice, confirming the place, date and time of the proposed meeting or
proposing other arrangements for that meeting. The meeting will be held within
ten (10) business days after the date on which the first notice was received by
the party to whom that notice was directed. The party receiving such a notice
may, in its response to the notice, describe other Disputed Matters that it
wishes to address in such a meeting. In the case of any Disputed Matter that
cannot be resolved as provided for hereinabove, parties agree to pursue
resolution of the Disputed Matter through the courts with applicable law and
jurisdiction as provided hereinabove.

 





 



7

 

 

[image_005.jpg] 

 

(f) Counterparts. This Agreement may be executed in one or more counterparts,
all of which when fully executed and delivered by all parties hereto and taken
together shall constitute a single agreement, binding against each of the
parties.

 

(g) Survival. Sections 4, 5 and 6 of this Agreement (including the terms and
provisions of the Proprietary Information Agreement as set forth therein) shall
survive Executive’s employment by the Company.

 

(h) Notices. All notices, consents, waivers and other communications under this
Agreement shall be in writing and will be deemed to have been duly given when
(i) delivered by hand (with written confirmation of receipt); (ii) when received
by the addressee, if sent by a nationally recognized overnight delivery service
requiring the signature of recipient; or (iii) when received by the addressee,
if sent by United States first class registered or certified mail, return
receipt requested postage prepaid, to the principal address of the other party
set forth below, or to such other address as either party shall have furnished
to the other in writing in accordance herewith. An email or telesfacsimile
transmission shall not constitute a valid notice hereunder but may be sent to
the other party merely as a courtesy.

 

If to Executive to:

 

Richard Davis

2 Rolling Drive

Framingham, MA 01701

Email: redav@aol.com

 

If to the Company to:

 

Arch Therapeutics, Inc.

Attn: President and Chief Executive Officer

20 William Street, Suite 270

Wellesley, MA 02481

Email: twn@archtherapeutics.com

Facsimile No.: 617.431.2307

 





 



8

 

 

[image_005.jpg] 

 

(i) Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Executive’s employment by the Company or any
of the Company’s affiliates and may not be contradicted by evidence of any prior
or contemporaneous statements or agreements, except for agreements specifically
referenced herein (including the Proprietary Information Agreement and any
agreement relating to any stock option or other equity award that may be granted
to Executive). Without limiting the generality of the foregoing, this Agreement
and the employment relationship governed hereby shall supersede and replace in
its entirety any agreements relating to Executive’s former independent
contractor relationship with the Company. To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control. Except as otherwise expressly provided herein, any
subsequent change in Executive’s duties, position, or compensation will not
affect the validity or scope of this Agreement.

 

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT IN FULL, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT
EXECUTIVE HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT
ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 





 

9

 

 

[image_005.jpg] 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

EXECUTIVE

 

 



By: /s/ Richard E. Davis Name: Richard E. Davis



 

 

ARCH THERAPEUTICS, INC.

 

 

 



By: /s/ Terrence W. Norchi Name: Terrence W. Norchi, MD Title: President and CEO



 

 

 

 

 

 

[Signature Page to Executive Employment Agreement]

  

 

 

 

[image_005.jpg] 

 

ANNEX A

 

SECTION 409A ADDENDUM

 

Notwithstanding anything to the contrary in the Agreement, no Severance pay or
benefits to be paid or provided to Executive, if any, pursuant to the Agreement
that, when considered together with any other Severance payments or separation
benefits, are considered deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has had a
“separation from service” within the meaning of Section 409A. Similarly, no
Severance payable to Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has had a “separation from service” within the meaning
of Section 409A. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

 

Any Severance payments or benefits under the Agreement that would be considered
Deferred Payments will be paid or will commence on the sixtieth (60th) day
following Executive’s separation from service, or, if later, such time as
required by the next paragraph.

 

Notwithstanding anything to the contrary in the Agreement, if Executive is a
“specified Executive” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
Executive’s separation from service, will be paid on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service, but in no event later than seven (7) months
after the date of such separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.

 

Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under the
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constituted Deferred Payments. For this purpose, the “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to him during Executive’s taxable year
preceding his taxable year of his separation from service as determined under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Internal Revenue Code for the year in which Executive’s separation from
service occurred.

 



1

 



 

[image_005.jpg] 

 

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the Severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

2

 

 

[image_005.jpg] 

 

ANNEX B

 

FORM OF RELEASE AGREEMENT

 

In connection with the termination of that certain Executive Employment
Agreement, dated July 7, 2014, by and between the parties hereto
(the “Employment Agreement”) and the termination of the employment relationship
governed thereby, in consideration of the mutual covenants set forth herein and
therein, Arch Therapeutics, Inc., a Nevada corporation (the “Company”), and
Richard E. Davis (“Executive”) hereby agree to the terms and conditions set
forth in this Release Agreement (this “Agreement”).

 

1. Release. Executive, on his own behalf, on behalf of any entities he controls
and on behalf of his descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and forever and fully, generally and specifically, and
separately and collectively, releases and discharges and covenants not to sue
the Company, its divisions, subsidiaries, parents, affiliated companies,
officers, directors, agents, stockholders, insurers, executors, attorneys,
administrators, predecessors, successors, assigns, past and present, and each of
them, as well as its and their assignees and successors (collectively, “Company
Releasees”), from and with respect to any and all claims, agreements,
obligations, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and liabilities of every kind and nature, at law, in equity
or otherwise, known and unknown, discoverable and undiscoverable, suspected and
unsuspected, disclosed and undisclosed, fixed or contingent, which Executive or
his successors and assigns ever had, now has, or hereafter can, shall or may
claim to have (collectively, the “Claims”), existing as of the date of this
Agreement and arising out of or in any way connected with the Employment
Agreement, Executive’s employment, the termination thereof, or any other
relationship with or interest in the Company, including without limiting the
generality of the foregoing, any claim for severance pay, profit sharing, bonus
or similar benefit, pension, retirement, life insurance, health or medical
insurance or any other fringe benefit, or disability, or any other Claims
resulting from or arising out of any act or omission by or on the part of any
Company Releasees committed or omitted prior to the date of this Agreement,
including, without limiting the generality of the foregoing, any claim under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act, The Massachusetts Fair Employment Practices
Act, M.G.L 151B or any other federal, state or local law, regulation or
ordinance; provided, however, that the foregoing release does not apply to
Executive’s right to enforce any obligation of the Company to Executive pursuant
to Section 4 of the Employment Agreement or to Executive’s right to file a
charge of discrimination with the U.S. Equal Opportunity Commission (“EEOC”) or
with any state or local anti-discrimination agency or to participate in an
investigation conducted by the EEOC or any such agency; provided further, that
Executive hereby agrees to waive his right to any damages or other recovery
resulting from any action brought by the EEOC or any other state or local agency
on his behalf or on behalf of a class of which he may be considered a member.

 

2. Acknowledgement. This Agreement is intended to be effective as a general
release of and bar to each and every Claim hereinabove specified (collectively,
the “Released Claims”). Accordingly, Executive, on his own behalf, on behalf of
any entities he controls and on behalf of his descendants, dependents, heirs,
executors, administrators, assigns and successors, and each of them, hereby
expressly acknowledges that the release set forth in Section 1 is intended to
include a release of presently unknown and unsuspected claims and expressly
waives any and all rights that may exist under any state or federal statute or
common law principle to the contrary, and expressly acknowledges that he later
may discover or sustain Claims or facts in addition to or different from those
which Executive now knows or believes to exist with respect to the subject
matter of this Agreement, which are unknown and unanticipated as of the date
hereof or are not presently capable of being ascertained and which, if known or
suspected at the time of executing this Agreement, may have materially affected
its terms. Nevertheless, Executive acknowledges that this Agreement has been
negotiated and agreed in light of that realization and hereby waives, as to the
Released Claims, any Claims that might arise as a result of such different or
additional Claims or facts.

 

3. ADEA Waiver. Executive expressly acknowledges and agrees that, by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.
Executive further expressly acknowledges, agrees and understands that:

 



1

 

 

[image_005.jpg] 

 

(a) In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before entering into this Agreement;

(b) He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c) He was given a copy of this Agreement on [___________, 20__] and informed
that he had twenty-one (21) days within which to consider the Agreement; and

(d) He was informed that he has seven (7) days following the date of execution
of the Agreement in which to revoke the Agreement, and this Agreement will not
become effective or enforceable until such seven (7) day revocation period has
expired.

 

4. Defense Against Future Suit. This Agreement may be pleaded as a full and
complete defense to, and Executive hereby consents that it may be used as the
basis of dismissal of, any action, suit, or proceeding based on any claims
whatsoever released by this Agreement.

 

5. Remedies; Waiver. In the event Executive commits a breach of any term(s) of
this Agreement: (i) the damaged party, whether the Company or any of the Company
Releasees, shall be entitled to recover from Executive all of the attorneys’
fees and costs incurred in bringing a successful action on such breach, and (ii)
such breach shall cause automatic and immediate termination of the Independent
Contractor Agreement between Executive and the Company. The rights and remedies
of the parties to this Agreement are cumulative and not alternative. Neither the
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. No waiver that may be given by
a party hereunder will be applicable except in the specific instance for which
it is given.

 

6. Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with the laws of the United States and the Commonwealth of
Massachusetts without regard to Massachusetts principles of choice of laws
applicable in such jurisdiction and, in enforcing such governing laws, any court
of competent jurisdiction shall afford all relief which a Massachusetts court
would afford under similar circumstances. Except for actions for injunctive or
other equitable relief, which may be brought in any court of competent
jurisdiction, any legal suit, action or proceeding arising out of or relating to
this Agreement shall be commenced in a federal court in the Commonwealth of
Massachusetts or in state court in the Commonwealth of Massachusetts, and each
party hereto irrevocably submits to the exclusive jurisdiction and venue of any
such court in any such suit, action or proceeding. EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THEREBY OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

7. No Transferred Claims. Each party hereto represents and warrants to the other
that he or it, as applicable, has not heretofore assigned or transferred to any
person not a party to this Agreement any released matter or any part or portion
thereof.

 

8. Miscellaneous. If any provision of this Agreement, or the application thereof
to any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
enforced to the fullest extent permitted by law, and the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect. In the event that the time
period or scope of any provision is declared by a court of competent
jurisdiction to exceed the maximum time period or scope that such court deems
enforceable, then such court shall reduce the time period or scope to the
maximum time period or scope permitted by law. This Agreement may be amended
only in a written instrument executed and delivered by each of the parties
hereto. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, successors and assigns. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
together shall be deemed to be one and the same document.

 

2

 

 

[image_005.jpg] 

 

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury under the
laws of the State of Massachusetts that the foregoing is true and correct.

 

EXECUTED this                         day of                              
20    .

 

 

  Executive:               [Name]           Company:               By: [Name]  
Its: [Title]    



 



3

 

 

[image_005.jpg] 

 

ANNEX C

 



ARCH THERAPEUTICS, INC.

EMPLOYEE PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

Employee Name: Richard E. Davis

 

In consideration of my employment by Arch Therapeutics, Inc., a Nevada
corporation (the “Company”), I hereby agree to the restrictions and obligations
placed by the Company on my use and development of certain information,
technology, ideas, inventions and other materials, as set forth in this Employee
Proprietary Information and Invention Assignment Agreement (the “Agreement”). As
used herein: the use of the term “Company” shall include the Company’s
subsidiary and affiliates in all instances unless the context otherwise
requires; and the term “affiliates” shall mean, with respect to the Company, any
person that directly or indirectly controls, is controlled by, or is under
common control with, the Company, such that a person shall be regarded as in
control of another person if it owns, or directly or indirectly controls, at
least fifty percent (50%) of the voting stock or other ownership interest of the
other person, or if it directly or indirectly possesses the power to direct or
cause the direction of the management and policies of the other person by any
means whatsoever.

 

1. At-Will Employment. I acknowledge that nothing in this Agreement shall be
construed to imply that the term of my employment is guaranteed for any period
of time. Unless otherwise stated in a written agreement signed by a duly
authorized representative of the Company other than me, my employment is
“at-will” and may be terminated with or without cause and with or without
notice.

 

2. Proprietary Information.

 

(a) Definition. I understand that the term “Proprietary Information” in this
Agreement means any and all information and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me
before or after the execution of this Agreement, whether or not marked or
identified as confidential or proprietary, pertaining in any manner to the
business of or used by the Company, or pertaining in any manner to any person or
entity to whom the Company owes a duty of confidentiality. Proprietary
Information includes, but is not limited to, the following types of information
and materials: (i) research, development, technical or engineering information,
know-how, data processing or computer software, programs, tools, data, designs,
diagrams, drawings, schematics, sketches or other visual representations, plans,
projects, manuals, documents, files, photographs, results, specifications, trade
secrets, inventions, discoveries, compositions, ideas, concepts, structures,
improvements, products, prototypes, instruments, machinery, equipment,
processes, formulas, algorithms, methods, techniques, works in process, systems,
technologies, disclosures, applications and other materials; (ii) financial
information and materials, including, without limitation, information and
materials relating to costs, vendors, suppliers, licensors, profits, markets,
sales, distributors, joint venture partners, customers, subscribers, members and
bids, whether existing or potential; (iii) business and marketing information
and materials, including, without limitation, information and materials relating
to future development and new product concepts; (iv) personnel files and
information about compensation, benefits and other terms of employment of the
Company’s other employees and independent contractors; and (v) any other
information or materials relating to the past, present, planned or foreseeable
business, products, developments, technology or activities of the Company.

 

(b) Exclusions. Proprietary Information does not include any information or
materials that I can prove by reasonable written evidence (i) is or becomes
publicly known through lawful means and without breach of this Agreement by me;
(ii) was rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) is disclosed to me without confidential or
proprietary restrictions by a third party who rightfully possesses the
information or materials without confidential or proprietary restrictions.
However, to the extent the Company owes a duty of confidentiality to a third
party with respect to such information, idea or material, such information, idea
or material shall continue to be Proprietary Information until such time as that
duty of confidentiality terminates or expires. If I am uncertain as to whether
particular information or materials are Proprietary Information, I will request
the Company’s written opinion as to their status.

 

Proprietary Information shall not be deemed to be within the exception (b) (i)
above merely because it may be in the public domain. Proprietary Information
embodied within a combination of features available in separate places within
the public domain shall not be deemed to be within the foregoing exception
unless the combination of features itself is in the public domain in a unitary
disclosure, patent and or publication.

 



1

 

 

[image_005.jpg] 

 

Notwithstanding anything contained in this Agreement to the contrary, this
Agreement shall not prohibit me from disclosing Proprietary Information of the
Company if I am required to disclose such information by a court of law or
governmental agency upon advice of my or Company’s legal counsel, provided
however, that I shall notify the Company in writing prior to the disclosure of
the Proprietary Information and allow the Company the opportunity to contest and
avoid such disclosure at the Company’s sole expense, by protective order or
otherwise, and further provided that, in any event, I shall be compelled to make
such disclosure that I shall disclose only that portion of such Proprietary
Information that it is legally required to be disclosed in order for me to
comply with such order or ruling.

 

(c) Prior Knowledge. Except as disclosed on Schedule A to this Agreement, to my
knowledge, I have no information or materials pertaining in any manner to the
business of or used by the Company, other than information I have learned from
the Company in the course of being hired and employed.

 

3. Restrictions on Proprietary Information.

 

(a) Restrictions on Use and Disclosure. I agree that, during my employment and
at all times thereafter, I will hold the Proprietary Information in strict
confidence and I will not use, reproduce, disclose or deliver, directly or
indirectly, any Proprietary Information except to the extent necessary to
perform my duties as an employee of the Company or as permitted by a duly
authorized representative of the Company. I will use my commercially reasonable
efforts to prevent the unauthorized use, reproduction, disclosure or delivery of
Proprietary Information by others.

 

(b) Location. I agree to maintain at my workstation and/or any other place under
my control only such Proprietary Information as I have a current “need to know.”
I agree to return to the appropriate person or location or otherwise properly
dispose of Proprietary Information once that need to know no longer exists.

 

(c) Third Party Information. I recognize that the Company has received and will
receive Proprietary Information from third parties to whom or which the Company
may owe a duty of confidentiality. In addition to the restrictions set forth in
this Section 3, I will not use, reproduce, disclose or deliver such Proprietary
Information except as permitted by the Company’s agreement with such third
party.

 

(d) Interference with Business. I acknowledge that, because of my
responsibilities at the Company, I will help to develop, and will be exposed to,
the Company’s business strategies, information on customers and clients, and
other valuable Proprietary Information and trade secrets, and that use or
disclosure of such Proprietary Information and trade secrets in breach of this
Agreement would be extremely difficult to detect or prove. I also acknowledge
that the Company’s relationships with its employees, customers, clients,
vendors, and other persons are valuable business assets. Therefore, I agree as
follows:

 

(i) I shall not, during my employment or for a period of one year following
termination of my employment with the Company for any reason, directly or
indirectly solicit, induce, recruit, or encourage any officer, director,
employee, independent contractor or consultant of the Company who was employed
by or affiliated with the Company at the time of my termination to leave the
Company or terminate his or her employment or relationship with the Company.

 

(ii) I shall not, following the termination of my employment with the Company
for any reason, use the Company’s Proprietary Information or trade secrets so as
to engage in unfair competition to solicit any of the Company’s customers,
clients, vendors, business partners, or suppliers, or otherwise interfere with
any business relationship or contract between the Company and any of its
customers, clients, vendors, business partners, or suppliers.

 

I understand and agree that nothing in this Section 3 limits or modifies in any
way my duties under any other Section of this Agreement or any applicable law
regarding the Company’s Proprietary Information.

 



2

 

 

[image_005.jpg] 

 

4. Privacy; Protection of Personal Information.

 

(a) Privacy. I acknowledge that the Company may access all information and
materials generated, received or maintained by or for me on the premises or
equipment of the Company (including, without limitation, computer systems and
electronic or voice mail systems), and I hereby waive any privacy rights I may
have with respect to such information and materials.

 

(b) Protection of Personal Information. During my employment with the Company
and thereafter, I shall hold Personal Information in the strictest confidence
and shall not disclose or use Personal Information about other individuals,
except in connection with my work for the Company, or unless expressly
authorized in writing by an authorized representative of the Company. I
understand that there are laws in the United States and other countries that
protect Personal Information, and that I must not use Personal Information about
other individuals other than for the purposes for which it was originally used
or make any disclosures of other individuals’ Personal Information to any third
party or from one country to another without prior approval of an authorized
representative of the Company. I understand that nothing in this Agreement
prevents me from discussing my wages or other terms and conditions of my
employment with coworkers or others, unless such discussion would be for the
purpose of engaging in unfair competition or other unlawful conduct.

 

(c) Definition of Personal Information. “Personal Information” means personally
identifiable information about employees, independent contractors or third party
individuals, including names, addresses, telephone or facsimile numbers, Social
Security Numbers, background information, credit card or banking information,
health information, or other information entrusted to the Company.

 

5. Inventions.

 

(a) Definitions.

 

(i) I understand that the term “Inventions” in this Agreement means any and all
ideas, concepts, inventions, discoveries, developments, modifications,
improvements, know-how, trade secrets, data, designs, diagrams, plans,
specifications, methods, processes, techniques, formulas, algorithms, tools,
works of authorship, derivative works, software, content, textual or artistic
works, mask works, video, graphics, sound recordings, structures, products,
prototypes, systems, applications, creations and technologies in any stage of
development, whether or not patentable or reduced to practice and whether or not
copyrightable.

 

(ii) I understand that the term “Intellectual Property Rights” in this Agreement
means any and all (A) patents, utility models, industrial rights and similar
intellectual property rights registered or applied for in the United States and
all other countries throughout the world (including all reissues, divisions,
continuations, continuations-in-part, renewals, extensions and reexaminations
thereof); (B) rights in trademarks, service marks, trade dress, logos, domain
names, rights of publicity, trade names and corporate names (whether or not
registered) in the United States and all other countries throughout the world,
including all registrations and applications for registration of the foregoing
and all goodwill related thereto; (C) copyrights (whether or not registered) and
rights in works of authorship, databases and mask works, and registrations and
applications for registration thereof in the United States and all other
countries throughout the world, including all renewals, extensions, reversions
or restorations associated with such copyrights, now or hereafter provided by
law, regardless of the medium of fixation or means of expression; (D) rights in
trade secrets and other confidential information and know-how in the United
States and all other countries throughout the world; (E) other intellectual
property or proprietary rights in the United States and all other countries
throughout the world, including all neighboring rights and sui generis rights;
(F) rights to apply for, file, register establish, maintain, extend or renew any
of the foregoing; (G) rights to enforce and protect any of the foregoing,
including the right to bring legal actions for past, present and future
infringement, misappropriation or other violations of any of the foregoing; and
(H) rights to transfer and grant licenses and other rights with respect to any
of the foregoing, in the Company’s sole discretion and without a duty of
accounting.

 



3

 

 

[image_005.jpg] 

 

(b) Assignment. I hereby assign automatically upon creation to the Company,
without additional compensation, my entire right, title and interest (including,
without limitation, all Intellectual Property Rights) in and to (a) all
Inventions that are made, conceived, discovered or developed by me (either alone
or jointly with others), or result from or are suggested by any work performed
by me (either alone or jointly with others) for or on behalf of the Company or
its affiliates, (i) during the period of my employment with the Company, whether
before or after the execution of this Agreement and whether or not made,
conceived, discovered or developed during regular business hours or (ii) during
or after the period of my employment with the Company, whether before or after
the execution of this Agreement, if based on or using Proprietary Information or
otherwise in connection with my activities as an employee of the Company
(collectively, the “Company Inventions”), and (b) all benefits, privileges,
causes of action and remedies relating to the Company Inventions, whether before
or hereafter accrued (including, without limitation, the exclusive rights to
apply for and maintain all registrations, renewals and/or extensions; to sue for
all past, present or future infringements or other violations of any rights in
the Invention; and to settle and retain proceeds from any such actions), free
and clear of all liens and encumbrances. I agree that all such Company
Inventions are the sole property of the Company or any other entity designated
by it, and all Intellectual Property Rights shall vest in and inure to the
benefit of the Company or such other entity. I agree and acknowledge that all
copyrightable Company Inventions shall be considered works made for hire
prepared within the scope of my employment.

 

(c) License. If, under applicable law notwithstanding the foregoing, I retain
any right, title or interest (including any Intellectual Property Right) with
respect to any Company Invention, I hereby grant and agree to grant to the
Company, without any limitations or additional remuneration, a worldwide,
exclusive, royalty-free, irrevocable, perpetual, transferable and sublicenseable
(through multiple tiers) license to make, have made, use, import, sell, offer to
sell, practice any method or process in connection with, copy, distribute,
prepare derivative works of, display, perform and otherwise exploit such Company
Invention and I agree not to make any claim against the Company or its
affiliates, suppliers or customers with respect to such Company Invention.

 

(d) Records; Disclosure. I agree to keep and maintain adequate and current
written records regarding all Inventions made, conceived, discovered or
developed by me (either alone or jointly with others) during my period of
employment or after the termination of my employment if based on or using
Proprietary Information or otherwise in connection with my activities as an
employee of the Company. I agree to make available such records and disclose
promptly and fully in writing to the Company all such Inventions, regardless of
whether I believe the Invention is a Company Invention subject to this
Agreement, and the Company will examine such disclosure in confidence to make
such determination. Any such records related to Company Inventions shall be the
sole property of the Company.

 

(e) Assistance and Cooperation. I agree to cooperate with and assist the
Company, and perform, during and after my employment, all acts deemed necessary
or desirable by the Company, to apply for, obtain, establish, perfect, maintain,
evidence, enforce or otherwise protect any of the full benefits, enjoyment,
right, title and interest throughout the world in the Company Inventions. Such
acts may include, but are not limited to, execution of assignments of title and
other documents and assistance or cooperation in legal proceedings. Should the
Company be unable to secure my signature on any such document, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and each of its duly authorized representatives as my
agent and attorney-in-fact, with full power of substitution and delegation, to
undertake such acts in my name as if executed and delivered by me (which
appointment is coupled with an interest), and I waive and quitclaim to the
Company any and all claims of any nature whatsoever that I may have or may later
have for infringement of any Intellectual Property Rights in or to the Company
Inventions. The Company will compensate me at a reasonable rate for time
actually spent by me at the Company’s request on such assistance at any time
following termination of my employment with the Company.

 

(f) Moral Rights. To the extent allowed by applicable law, the assignment of the
Company Inventions includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively “Moral
Rights”). To the extent I retain any such Moral Rights under applicable law, I
hereby waive and agree not to institute, support, maintain or permit any action
or proceeding on the basis of, or otherwise assert, such Moral Rights. I hereby
authorize the Company to publish the Company Inventions in the Company’s sole
discretion with or without attributing any of the foregoing to me or identifying
me in connection therewith and regardless of the effect on such Company
Inventions or my relationship thereto. I agree to ratify and consent to any
action that may be taken or authorized by the Company with respect to such
Company Inventions, and I will confirm any such ratifications and consents from
time to time as requested by the Company.

 



4

 

 

[image_005.jpg] 

 

(g) Excluded Inventions. I agree to identify in Schedule A all Inventions, if
any, that I wish to exclude from the scope of this Agreement, including all
Inventions made, conceived, discovered or developed (either alone or jointly
with others) prior to my employment by the Company (collectively, “Excluded
Inventions”). I represent and warrant that such list is complete and accurate,
and I understand that by not listing an Invention I am acknowledging that such
Invention was not made, conceived, discovered or developed prior to my
employment by the Company.

 

(h) Employee Inventions and Third Party Inventions. I shall not, without prior
written approval by the Company, make any disclosure to the Company of or
incorporate into Company property or Company Inventions any Invention owned by
me or in which I have an interest (“Employee Invention”) or owned by a third
party (“Third Party Invention”). If, in the course of my employment with the
Company, I make any disclosure to the Company of or incorporate into Company
property or Company Inventions an Employee Invention, with or without Company
approval, I hereby grant and agree to grant to the Company a worldwide,
nonexclusive, royalty-free, irrevocable, perpetual, transferable and
sublicenseable (through multiple tiers) license to make, have made, use, import,
sell, offer to sell, practice any method or process in connection with, copy,
distribute, prepare derivative works of, display, perform and otherwise exploit
such Employee Invention and I agree not to make any claim against the Company or
its affiliates, suppliers or customers with respect to any such Employee
Invention.

 

(i) Representations; Warranties and Covenants. I represent, warrant and covenant
that: (i) I have the right to grant the rights and assignments granted herein,
without the need for any assignments, releases, consents, approvals, immunities
or other rights not yet obtained; (ii) any Company Inventions that are
copyrightable works are my original works of authorship; and (iii) neither the
Company Inventions nor any element thereof are subject to any restrictions or to
any mortgages, liens, pledges, security interests, encumbrances or
encroachments.

 

(j) Adequate Consideration. I acknowledge that the Company Inventions and the
associated Intellectual Property Rights may have substantial economic value,
that any and all proceeds resulting from use and exploitation thereof shall
belong solely to the Company, and that the salary and other compensation I
receive from the Company for my employment with the Company includes fair and
adequate consideration for all assignments, licenses and waivers hereunder.

 

6. Prohibition on Disclosure or Use of Third Party Confidential Information. I
will not disclose to the Company or induce the Company to use any confidential,
proprietary or trade secret information or materials belonging to others
(including without limitation any former employers) at any time, nor will I use
any such information or materials in the course of my employment with the
Company. I acknowledge that no officer or other employee or representative of
the Company has requested or instructed me to disclose or use any such
information or materials, and I will immediately inform my supervisor in the
event I believe that my work at the Company would make it difficult for me not
to disclose to the Company any such information or materials.

 

7. No Conflicts; Former Agreements. I represent and warrant that I have no other
agreements or relationships with or commitments to any other person or entity
that conflict with my obligations to the Company as an employee of the Company
or under this Agreement, and that my employment and my performance of the terms
of this Agreement will not require me to violate any obligation to or confidence
with another. I agree I will not enter into any oral or written agreement in
conflict with this Agreement. Except as disclosed on Schedule A to this
Agreement, I represent and warrant that I have not entered into any other
agreements or relationships with or commitments to any other person or entity
regarding proprietary information or Inventions.

 

8. Third Party and Government Contracts. I understand that the Company has or
may enter into contracts with other persons or entities, including the United
States government or its agents, under which certain Intellectual Property
Rights will be required to be protected, assigned, licensed, or otherwise
transferred. I hereby agree to be bound by all such agreements, and to execute
such other documents and agreements as are necessary to enable the Company to
meet its obligations under any such contracts.

 



5

 

 

[image_005.jpg] 

 

9. Termination; Return of Materials. I agree to promptly return all property of
the Company, including, without limitation, (a) all source code, books, manuals,
records, models, drawings, reports, notes, contracts, lists, blueprints, and
other documents or materials and all copies thereof, (b) all equipment furnished
to or prepared by me in the course of or incident to my employment, and (c) all
written or tangible materials containing Proprietary Information in my
possession upon termination of my employment for any reason or at any other time
at the Company’s request. Following my termination, I will not retain any
written or other tangible material containing any Proprietary Information or
information pertaining to any Company Invention. I understand that my
obligations contained in this Agreement will survive the termination of my
employment and I will continue to make all disclosures required of me by
Section 5(c) above. In the event of the termination of my employment, I agree,
if requested by the Company, to sign and deliver the Termination Certificate
attached as Schedule B hereto. I agree that after the termination of my
employment, I will not enter into any agreement that conflicts with my
obligations under this Agreement. The termination of any employment or other
agreement between the Company and me shall not terminate this Agreement and each
and all of the terms and conditions hereof shall survive and remain in full
force and effect.

 

10. Remedies. I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under prevailing law governing the protection of trade
secrets or other Intellectual Property Rights. In addition, I acknowledge that
any breach by me of this Agreement could cause irreparable injury to the Company
for which pecuniary compensation might not afford adequate relief and for which
it might be difficult to ascertain the amount of compensation which would afford
adequate relief to the Company. Therefore, I agree that if I breach any
provision of this Agreement, the Company shall be entitled to seek injunctive or
other equitable relief to remedy any breach or prevent any threatened breach of
this Agreement. This remedy will be in addition to any other remedies available
to the Company at law or in equity. The parties agree that in any court action
at law or equity that is brought by one of the parties to this Agreement to
enforce or interpret the provisions of this Agreement, the prevailing party will
be entitled to reasonable and documented attorneys’ fees, in addition to any
other relief to which that party may be entitled.

 

11. Waiver of Jury Trial. I HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THEREBY OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

12. Non-Competition

 

(a) Customers. The Employee agrees that during the term of his or her employment
with the Company and for a period of twelve (12) months from the date when such
engagement terminates, he or she will not, directly or indirectly, for himself
or herself (whether as an individual or a partner) or on behalf of or in
conjunction with any other business, person or entity, request or advise any of
the Company's Customers to discontinue, withdraw or cancel any of their business
with the Company or cause anyone else to do so. For purposes of this Article 2,
the term "Customers" shall mean all customers and clients of the Company at any
time the Employee was employed at the Company.

 

(b) Employment. During Employee’s employment by the Company and for a period of
thirty six (36) months commencing on the termination of engagement with the
Company, Employee may not (whether as an Contractor, agent, servant, owner,
partner, consultant, independent contractor or representative, or in any other
capacity whatsoever) participate in or be employed by or provide services to any
other entity or person that engages in any business which develops, sells or
otherwise uses self-assembling peptides or peptidomimetic for use in hemostasis,
sealing of tissues, cell or tissue preservation, cell or tissue regeneration,
wound care, cell or tissue scaffolding, prevention of adhesions, or stasis and
barrier applications, unless Employee obtains prior written consent from the
President of the Company. Employee agrees that, given the global nature of the
work to be performed by Contractor, any geographical limitations on this
non-competition agreement are inappropriate.

 

(c) Company Employees. During Employee’s employment by the Company and for a
period of twelve (12) months commencing on the termination of employment by the
Company, Employee may not, directly or indirectly, entice, solicit or encourage
any Company employee to leave the employ of the Company, or any independent
contractor to sever his or her engagement with the Company, nor may Employee,
directly or indirectly, be involved in the recruitment of any Company employee,
or any independent contractor who is then engaged by the Company, on behalf of
any person or entity other than the Company, absent express, prior written
consent to do so from the President of the Company.

 



6

 

 

[image_005.jpg] 

 

(d) No Unfair Competition. The Employee hereby acknowledges that the sale or
unauthorized use or disclosure of any Confidential Information obtained by the
Employee by any means whatsoever, at any time before, during or after the
Employee’s employment shall constitute unfair competition. The Employee shall
not engage in any unfair competition while with the Company either during the
Employee’s employment with the Company or at any time thereafter.

 

(e) Reasonable Restrictions. It is agreed by both parties hereto that the
restrictions set forth in Paragraph 10, 12, and 13 are reasonable and necessary
to protect the confidentiality of the trade secrets, and other Confidential
Information, acquired by the Employee in the course of employment with the
Company.

 

13. Miscellaneous Provisions.

 

(a) Assignment; Binding Effect. I acknowledge and agree that my performance is
personal hereunder, and that I shall have no right to assign, delegate or
otherwise transfer and shall not assign, delegate or otherwise transfer any
rights or obligations under this Agreement. Any such assignment, delegation or
other transfer shall be null and void. This Agreement may be assigned or
transferred by the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of the Company and its affiliates, successors and assigns, and
shall be binding on me and my heirs, executors, administrators, devisees,
spouses, agents, legal representatives and successors in interest.

 

(b) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to its conflict of law rules.

 

(c) Jurisdiction. Except for actions for injunctive or other equitable relief,
which may be brought in any court of competent jurisdiction, any legal suit,
action or proceeding arising out of or relating to this Agreement shall be
commenced in a federal court in the Commonwealth of Massachusetts or in state
court in the Commonwealth of Massachusetts, and each party hereto irrevocably
submits to the exclusive jurisdiction and venue of any such court in any such
suit, action or proceeding.

 

(d) Severability. If any provision of this Agreement, or application thereof to
any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be unenforceable, such provision shall be enforced to the
greatest extent permitted by law, or if unenforceable then to construed as
though not containing such offending provision and the remainder of this
Agreement shall remain in full force and effect.

 

(e) Waivers. Delay or failure to exercise any right or remedy under this
Agreement shall not constitute a waiver of such right or remedy. Any waiver of
any breach of this Agreement shall not operate as a waiver of any subsequent
breaches. All rights or remedies specified for a party herein shall be
cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.

 

(f) Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Sections and section
headings contained in this Agreement are for reference purposes only, and shall
not affect in any manner the meaning of interpretation of this Agreement.
Whenever the context requires, references to the singular shall include the
plural and the plural the singular and any gender shall include any other
gender.

 

(g) Entire Agreement; Amendment. This Agreement and the Executive Employment
Agreement between the Company and me dated July 7, 2014, including without
limitation the Schedules and Exhibits hereto, constitutes the entire agreement
between the Company and Employee with respect to the subject matter hereof and
replaces and supersedes any prior or existing agreement entered into by Employee
and the Company with respect to the subject matter hereof. This Agreement may
not be modified or amended, in whole or in part, except by a writing signed by
Employee and a duly authorized representative of the Company other than
Employee. I agree that any subsequent change in my duties or compensation for
employment will not affect the validity or scope of this Agreement.

 



7

 

  

[image_005.jpg] 

 

IF YOU HAVE ANY QUESTIONS CONCERNING THIS AGREEMENT, YOU MAY WISH TO CONSULT AN
ATTORNEY. MANAGERS, LEGAL COUNSEL AND OTHERS AT THE COMPANY ARE NOT AUTHORIZED
TO GIVE YOU LEGAL ADVICE CONCERNING THIS AGREEMENT.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE
BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 



Date:  July 7, 2014     Richard E Davis           Employee Name                
          /s/ Richard E Davis           Employee Signature



 

8

 

 

[image_005.jpg] 

 

SCHEDULE A
EMPLOYEE DISCLOSURE

 

1.PROPRIETARY INFORMATION

 

Except as set forth below, I acknowledge that at this time I know nothing about
the business or Proprietary Information of Arch Therapeutics, Inc., a Nevada
corporation (the “Company”), other than information I have learned from the
Company in the course of being hired:

 

__________________________________________________________________________________

__________________________________________________________________________________



(Check here _____ if continued on additional attached sheets)

 

2.EXCLUDED INVENTIONS

 

The following information is provided in accordance with Section 5 of the
Employee Proprietary Information and Invention Assignment Agreement
(“Agreement”) executed by me:

 



      I have made no Inventions prior to my employment with the Company that are
owned by me (either alone or jointly with others) and I do not wish to exclude
any Inventions from the scope of the Agreement.               The following is a
complete and accurate list of all Inventions I have made, conceived, discovered
or developed prior to my employment with the Company, that are owned by me
(either alone or jointly with others), which I wish to exclude from the scope of
the Agreement:



 

__________________________________________________________________________________

__________________________________________________________________________________



(Check here _____ if continued on additional attached sheets)

 

3.FORMER AGREEMENTS

 

The following information is provided in accordance with Section 5(g) of the
Agreement:

 



      I am not party to any agreement or have any relationship with or
commitment to any other person or entity regarding proprietary information or
Inventions.               The following is a complete and accurate list of all
agreements, relationships with or commitments to any other person or entity
regarding proprietary information or Inventions.  I have attached copies of any
such agreements in my possession or, to the extent that I am prohibited from
doing so due to confidentiality obligations, I have summarized the relevant
terms thereof.



 

__________________________________________________________________________________

__________________________________________________________________________________
(Check here _____ if continued on additional attached sheets)

 



Date:               Employee Name                       Employee Signature

 



9

 

 

[image_005.jpg] 

 

SCHEDULE B

 

TERMINATION CERTIFICATE CONCERNING
PROPRIETARY INFORMATION AND COMPANY INVENTIONS

 

This document is to certify that I have returned all property of Arch
Therapeutics, Inc., a Nevada corporation (the “Company”), including, without
limitation, (a) all source code, books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents or materials
and all copies thereof, (b) all equipment furnished to or prepared by me in the
course of or incident to my employment, and (c) all written and tangible
materials containing Proprietary Information in my possession.

 

I further certify that I have reviewed the Employee Proprietary Information and
Invention Assignment Agreement (the “Agreement”) signed by me and that I have
complied with and will continue to comply with all of its terms, including,
without limitation, (i) the disclosure of any Inventions made, conceived,
discovered or developed by me (either alone or jointly with others) during my
period of employment or after the termination of my employment if based on or
using Proprietary Information or otherwise in connection with my activities as
an employee of the Company, and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.

 

 

 



Date:               Employee Name                       Employee Signature



 



10

 



 






 



 

